EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin K. Brask on 28 January 2022.

The application has been amended as follows: 

Amend claim 1 as follows:
1. 	A method of fabricating a solar cell, the method comprising: 
providing a substrate having a continuous intervening layer thereon; 
locating a metal foil over the intervening layer; and exposing the metal foil to a laser beam to form a conductive path by diffusing metal from the metal foil into the intervening layer and to form a conductive contact structure electrically connected to the substrate via the conductive path, wherein the conductive contact structure includes a locally deposited metal portion of the metal foil, the locally deposited metal portion connected to an unexposed portion of the metal foil by a weakened structure of the metal foil, the weakened structure of the metal foil including patterning, subsequent to exposing the metal foil to the laser beam, separating and removing the unexposed portion of the metal foil by separating the unexposed portion of the metal foil from the locally deposited metal portion along the weakened structure and to leave remaining the weakened structure of the metal foil including the patterning.

Cancel claim 8.

Amend claim 9 as follows:
9. 	The method of claim 1, wherein:
the exposing the metal foil to a laser beam forms the conductive contact structure by diffusing atoms of the metal foil into the substrate.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed after final with the response dated 03 January 2022 are entered, and the above examiner’s amendment is further made to place the application in condition for allowance.
Claims 1-3, 5-7, and 9-17 are presently under consideration and claims 4, and 8 are cancelled by the above amendments, the limitations of claim 8 having been incorporated into claim 1.
The amendments to the claims have overcome the prior art rejections of record, and indefiniteness rejections of record, where are therefore withdrawn.

Reasons for Allowance
Claims 1-3, 5-7, and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of Brand et al (WO 2014/023668A1) does not explicitly disclose the claim 1 limitation where “subsequent to exposing the metal foil to the laser beam, separating and removing the unexposed portion of the metal foil by separating the unexposed portion of the metal foil from the locally deposited metal portion along the weakened structure and to leave remaining the weakened structure of the metal foil including the patterning”. Brand teaches predetermined breaking points or perforations are formed in metal foil 4 (Fig. 4b-4c, paras [0061], [0082]) where unexposed portions of the metal foil are removed or separated from the deposited electrical contacts 6 (Fig. 4c-4d, paras [0061], [0082]), but Brand does not teach the predetermined breaking points or perforations (weakened portions of the metal foil including the patterning) are left remaining  after the step of separation and removal, rather the weakened portions appear to be removed or destroyed during the separation and removal step in Brand.

Regarding claim 15, the prior art of Moors et al (US 2015/0179865) does not explicitly teach or disclose in the finished solar cell that “the locally deposited metal portion connected to a portion of the metal foil by a weakened structure of the metal foil, the weakened structure of the metal foil including patterning”.
As such, the prior art of record does not teach or disclose each and every limitation of claims 1-3, 5-7, and 9-17 as set forth above, and as such, claims 1-3, 5-7, and 9-17 are found allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726